      Case 4:19-cv-00513-MW-MAF Document 60 Filed 06/11/20 Page 1 of 1




                      United States District Court
                                 CIVIL MINUTES - GENERAL


Time: 9:59 – 10:00 a.m.; 10:06 – 10:20 a.m.; 10:27 – 10:35 a.m.   Case #: 4:19cv513-MW-MAF

Date: June 11, 2020

  SALTWATER SOL HOSPITALITY LLC v. WESTCHESTER SURPLUS LINES INSURANCE

                                         COMPANY


DOCKET ENTRY: TELEPHONIC MOTION HEARING held Re: [51] Motion to Dismiss
Without Prejudice. Court hears argument from both sides. Ruling by Court: [51] Motion taken
under advisement. Parties may supplement the record by 6/16/20. Order to follow.


PRESENT:     HONORABLE MARK E. WALKER, CHIEF U.S. DISTRICT JUDGE

                       Victoria Milton McGee                  Megan Hague
                            Deputy Clerk                      Court Reporter



ATTORNEY(S) APPEARING FOR PLAINTIFF(S):
Christopher Aguirre


ATTORNEY(S) APPEARING FOR DEFENDANT(S):
Richard Young, Wayne Taylor

                                                          Initials of the Clerk: VMM
